DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Status of the Claims
Claims 2, 5-13, 16-21 were previously pending and subject to a non-final rejection March 4, 2021. In the Response, submitted on July 6, 2021, claims 2 and 13 were amended. Therefore, claims 2, 5-13 and 16-21 are currently pending and subject to the following notice of allowance. 

Information Disclosure Statement
The information disclosure statements submitted on July 6, 2021 and July 12, 2021 were filed before the mailing date of this allowance. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Arguments
Applicant’s Remarks on Pages 8-9 regarding the previous rejection of the claims under 35 U.S.C. 101 are found persuasive in view of the claim amendments. 

Priority Claim
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application No. 60/900,808, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application - example, but not limited to, independent claim 2 and claims 13 (and their dependent claims). Therefore, the claims are not adequately supported or enabled in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph in Application No. 60/900,808, and will therefore will only be given the earliest priority date of February 12, 2008 (for support in U.S. Application No. 12/069,656).

Reasons for Allowance
Claims 2, 5-13 and 16-21 are allowed. The following is an examiner’s statement of reasons for allowance: Examiner knowns of no art which teaches or suggests alone or in combination with other art, independent claims 2 and 13 in their entirety. 
The closest prior art includes previously cited WO 2002/073546 to Andersen et al. (hereinafter Andersen). Andersen discloses a method of automatic billing a person based on a distance from a station of departure to a station of destination, where the travelling person has an individual device that can be wirelessly detected and that represents the person. Preferably, the individual device is a Bluetooth device such as a mobile phone, or other communication device based on short-range radio signals. When the person or object including the individual device is on the means of transportation, the individual device is automatically detected, and the presence board of the individual device is taken to mean that the person or object is also on board. Billing is performed after the station no longer detects the person.
The next closest prior art includes previously cited U.S. Patent Application Publication No. 2004/0015475 to Scheepsma (hereinafter “Scheepsma”). Scheepsma discloses electronically registering the use of a public transport facility, wherein a passenger is equipped with a wireless communication device carrying identity data for communication with a local communication infrastructure associated with a respective public transport facility. The local communication infrastructure is arranged for automatically registering the identity data of the communication device upon commencement of the transport, and automatically registering the identity data of the communication device upon termination of the transport, automatically registering further data relating to the distance travelled and the time between the two identity data registrations and exchanging the registered data with remote processing equipment.
The next closest prior art includes previously cited U.S. Patent Application Publication No. 2004/0181495 to Grush (hereinafter “Grush”). Grush charges influenced 
The next closest prior art includes currently cited non-patent literature “Dynamic Tax-sharing Service Using Intelligent Transportation System Technologies” by Tao, dated 2007 (hereinafter “Tao”). Tao discloses a dynamic ride sharing system where the positions of all taxis are monitored by GPS.
Andersen, Scheepsma, Grush, and Tao alone or in combination with previously cited art, do not teach or suggest independent claims 2 and 13 (and their dependent claims) in their entirety. Thus, claims 2, 5-13, and 16-21 are allowed.

35 U.S.C. 101
With respect to the claims in view of 35 USC 101, the claims are deemed to recite an abstract idea under the grouping of “Certain Methods of Organizing Human Activity,” however when analyzed under Step 2A Prong Two, it is determined that the claims include additional elements that integrate the abstract idea into a practical application. Specifically, the combination of the additional elements recites the practical application of: detecting, by the verification system, an establishment of a near-field communication between the transport provider device and the transport user device; detecting, by the verification system, and based on (i) a comparison of the first location information and the second location information and (ii) the detection of the establishment of the near-field communication, that the first transport user device is in transit proximity to the transport provider device; storing, at a storage device of the verification system, a shared transport determining, by the access server of the verification system, an access for the shared transport vehicle based on comparing the shared transport status against the access control rules…, as recited in claim 2 (and similarly claim 13).
Thus, the claims are not directed to the recited judicial exception and claims 2 and 13 (and their dependent claims) are therefore eligible.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rupangini Singh whose telephone number is (571)270-0192.  The examiner can normally be reached on Monday - Friday 10 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RUPANGINI SINGH/
Primary Examiner, Art Unit 3628